Citation Nr: 1450980	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, Ms. S. M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1950 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

In October 2014, the Veteran, accompanied by his representative and also his daughter, Ms. S. M., appeared at the RO to submit evidence (accompanied by the appropriate waiver of first review by the agency of original jurisdiction) and oral testimony in support of his appeal before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and included in the Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  The Veteran served in a combat zone under combat conditions in the airspace over the waters adjacent to the Korean peninsula and the Peoples Republic of China during the Korean Conflict and was exposed to service-related stressors sufficient to support a diagnosis of PTSD.

2.  The clinical evidence is in relative equipoise regarding the Veteran's Axis I diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all doubt in the claimant's favor, the criteria for entitlement to service connection for PTSD are deemed to have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder (specifically PTSD) is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board is obliged to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  
If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014); 38 U.S.C.A. § 1154 (West 2002).  

Here, the Veteran's service treatment records show no psychiatric abnormalities on entrance examination in August 1950 or on separation examination in June 1954 (including no reported history of psychiatric symptoms and no indication of treatment for psychiatric complaints during service).  

The Veteran's personnel records show that he served in the United States Navy as an enlisted aviation airman during the Korean Conflict.  His naval service records reflect that he was attached to Patrol Squadron VP-731 (which was later redesignated VP-48) from June 1951 - June 1954, during his period of active duty.  His flightbook and service records show that he was a tail turret gunner who flew aboard naval amphibious aircraft engaged in long-range maritime patrol flights over the waters adjacent to the Korean peninsula and the Peoples Republic of China in an area designated at the time as a combat zone.  

Historical research undertaken by United States Center for Unit Records Research (USCURR) confirms that, in July 1952, a United States Navy amphibious patrol aircraft attached to VP-731 was attacked by two Chinese MiG-15 jet fighters over the Yellow Sea, resulting in two crewmen killed, two crewmen seriously wounded, and extensive damage to the aircraft, although the plane was able to return and land safely with its casualties.  This corroborates the Veteran's account, as presented in his written correspondence and hearing testimony-that he was distraught and disturbed over the deaths of two friends in his squadron who were killed following a combat encounter with enemy MiG-15s during his period of active duty.  The Veteran further related a credible personal account of having been aboard a patrol flight as a tail turret gunner during active duty when his aircraft was intercepted by a flight of three MiG-15s.  The Veteran also stated that the enemy fighters were flying extremely close to his plane and attempting to provoke a response.  He stated that, despite his fear that his plane was about to be attacked, he had to exercise deliberate restraint from training his machine guns onto the enemy fighters lest his actions escalate a tense situation into an armed engagement.  Ultimately, the enemy MiGs disengaged without incident and the Veteran's plane returned safely home without having to use its weapons.  The Veteran reported that he experienced great fear for his life and personal safety at the time. 

In written statements dated in June 2007 and August 2008, the Veteran's private physician reported that he had been treating the Veteran since 1983 for complaints of anxiety and depression relating to his intrusive thoughts and memory flashbacks of combat-related memories from his military service in the Korean War.

In counseling reports dated March 2008 - October 2009, a VA social worker diagnosed the Veteran with PTSD associated with stressors relating to his military service during the Korean Conflict.  Significantly, in a May 2007 VA psychiatric assessment report, a VA psychiatrist examined the Veteran and presented an Axis I diagnosis of PTSD linked to the Veteran's aforementioned accounts of exposure to combat stressors during active duty.  However, a July 2008 VA psychiatric examination determined that the Veteran did not meet the criteria for PTSD under Axis I, diagnosing him instead with major depression that did not have its onset during service or many years thereafter, and was unrelated to service but more related to life events associated with his advanced age, including his recent retirement as a clergyman in the Christian ministry and a male relative's recent decision to enlist in the United States Marine Corps.

The Board has considered the aforementioned historical and medical evidence.  The Board has factually conceded that the Veteran's in-service stressors have been objectively verified by the historical evidence or are otherwise deemed to be verified by dint of his credible oral and written testimony.  Having weighed the probative value of each clinical report addressing his psychiatric diagnosis, the Board finds that the diagnostic picture presented by a broad overview of the entirety of the relevant record is approximately balanced and in relative equipoise regarding the issue of the Veteran's current PTSD diagnosis.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a diagnosis of PTSD related to his in-service exposure to his verified stressors.  His claim of entitlement to service connection for PTSD is thus granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


